Title: [Diary entry: 10 June 1787]
From: Washington, George
To: 

Sunday 10th. Breakfasted by agreement at Mr. Powell’s, and in Company with him rid to see the Botanical garden of Mr. Bartram; which, tho’ Stored with many curious plts. Shrubs & trees,

many of which are exotics was not laid off with much taste, nor was it large. From hence we rid to the Farm of one Jones, to see the effect of the plaister of Paris which appeared obviously great—First, on a piece of Wheat stubble, the ground bearing which, he says, had never recd. any manure; and that the Wheat from whence it was taken was so indifferent as to be scarcely worth cutting—The white clover on this grd. (without any seed being sown & the plaister spread without breaking up the soil) was full high enough to mow, and stood very thick. The line between this and the herbage around it, was most obviously drawn, for there nothing but the naked stubble, some weeds & thin grass appeared with little or no white clover. The same difference was equally obvious on a piece of mowing grd. not far distant from it for where the Plaister had been spread the White and red clover was luxuriant and but little of either beyond it and these thin. The Soil of these appeared loamy—slightly mixed with Ising-glass and originally had been good; but according to Jones’s account was much exhausted. He informed us of the salutary effect of this plaister on a piece of heavy stiff meadow (not liable however to be wet) where it transcended either of the two pieces just mentioned in the improvement. This manure he put on the 29th. of October in a wet or moist spot, and whilst the Moon was in its increase, which Jones says he was directed to attend to (but this must be whimsical) and at

the rate of about 5 bushls. to the Acre. When it is laid on grass land or Meadow he advises harrowing, previously, to the laying it thereon in order to raise the mould for incorporation. From hence we visited Mr. Powells own farm after which I went (by appointment) to the Hills & dined with Mr. & Mrs. Morris. Returned to the City abt. dark.